23 So. 3d 235 (2009)
John O. WILLIAMS, Appellant,
v.
The STATE of Florida, COMMISSION ON ETHICS, Appellee.
No. 1D09-2562.
District Court of Appeal of Florida, First District.
December 15, 2009.
John O. Williams, pro se, Appellant.
Philip Claypool, General Counsel, and Daniel A. Carlton, Jr., Staff Attorney, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Rosenzweig v. Dep't. of Transp., 979 So. 2d 1050, 1056 (Fla. 1st DCA 2008) (holding that a claim of error, even in the administrative context, cannot be raised for the first time on appeal); Arza v. Fla. Elections Comm'n, 907 So. 2d 604, 606 (Fla. 3d DCA 2005) (holding that appellant could not challenge agency decision on appeal, where no challenge had been made below).
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.